DETAILED ACTION
This Office action is in response to Amendment filed on 12/06/2021.  Claims 1-4, 6, and 7 were pending with claims 1 and 7 amended and claim 5 canceled.  Claims 1-4, 6, and 7 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12/30/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Susan C. Moon (Reg. Num: 66933) on 02/18/2022.
The application has been amended as follows:



Listing of Claims:
1.	(Currently Amended) A device management system that manages information of a network device that a client has in a client tenant for the client, the device management system comprising:
at least one memory storing instructions; and
at least one processor which executes the instructions causing the device management system to:
provide a first screen to issue key information for causing the network device to reconnect to the device management system;
issue the key information to the client tenant identified according to input of identification information of the network device via the first screen;
receive, [[if]] in response to the key information being input to the network device by a user’s operation, the key information from the network device; and
when a key type of the received key information is reconnection and the network device that is a source from which the key information is sent is a network device that has been managed with the client tenant associated with the key information, send, to the network device, authentication information to reconnect the network device to the device management system so that data managed in the client tenant associated with the key information is used by the network device.

7.	(Currently Amended) A method for a device management system that manages information of a network device that a client has in a client tenant for the client, the method comprising:

issuing the key information to the client tenant identified according to input of identification information of the network device via the first screen;
receiving, [[if]] in response to the key information being input to the network device by a user’s operation, the key information from the network device; and
when a key type of the received key information is reconnection and the network device that is a source from which the key information is sent is a network device that has been managed with the client tenant associated with the key information, sending, to the network device, authentication information to reconnect the network device to the device management system so that data managed in the client tenant associated with the key information is used by the network device











REASONS FOR ALLOWANCE

The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “receive, in response to the key information being input to the network device by a user’s operation, the key information from the network device; and when a key type of the received key information is reconnection and the network device that is a source from which the key information is sent is a network device that has been managed with the client tenant associated with the key information, send, to the network device, authentication information to reconnect the network device to the device management system so that data managed in the client tenant associated with the key information is used by the network device” as stated in claim 1 (and similarly in claim 7).  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1-4, 6, and 7 indicated that claims 1-4, 6, and 7 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446